Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 12/13/2021.  Claims 1, 8 and 15 amended. Claims 1-20 remain pending

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant submits that the combination of Srivastava and Park fail to teach or suggest, at least:  "determining, by the UE, whether information associated with a second RAT was received via the first wireless channel using the first RAT..”.
Examiner respectfully disagrees. 
Examiner notes that the taught serving base station of Srivastava operates on a different RAT than the higher priority list associated RAT, it is not important if the RAT is labeled as the “First” RAT or “second” RAT, as long as they are different the claim is anticipated/taught.  Thus, Srivastava teaches determining, by the UE, whether information associated with a second RAT was received via the first wireless channel using the first RAT, wherein the second RAT has a higher priority than the first RAT  (See Srivastava 4A 401, Fig. 5 502, [0011], [0078], [0098] “…the reselection priority list may be received in a SIB from the serving base station.. each radio frequency of the preferred radio frequencies associated with a first set of base station may where taught first RAT corresponds to second RAT as claimed, and taught serving base station operates on other RAT corresponding to first RAT as claimed);
	Thus remarks are not persuasive and the amended claims are maintained rejected.  Depending claims also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava; Ankur et al. US 20190150042 in view of Park; Jungshin et al. US 20200053617 A1.

Regarding Claims 1, 8 and 15, Srivastava discloses A method (See Srivastava Fig. 1, Fig. 4A, 4B, Fig. 5, Fig. 6) comprising:
scanning, by a user equipment device (UE), for base stations associated with a first radio access technology (RAT) (See Srivastava Fig. 4A 403 Fig. 5 504 [0067]-[0069] “…When the UE 404 determines (at 403) that the UE 404 is unable to reselect to the first RAT.. the UE 404 may perform the rank-based cell reselection procedure by determining (at 407) that a first ;
establishing, by the UE, a first wireless channel between the UE and a first base station based on the first RAT (See Srivastava Fig. 1, Fig. 4A, 4B, Fig. 5, Fig. 6  [0078] “..the serving base station was operates on a different RAT than the first set of base stations operating on the first RAT..” [0087] UE (e.g., the UE 104, 350, 404, the apparatus 602') in communication with a serving base station 650 (e.g., the base station 102, 180, 310, the serving base station 402)…”; See Also Fig. 4A 405 407 Fig. 5 506 508 [0067]-[0069].. If the received signal level (S.sub.rxlev) of the serving base station 402 is greater than or equal to the specified threshold value (s-IntraSearch), the UE 404 may remain camped on the serving cell (e.g., the serving base station 402)…”).
determining, by the UE, whether information associated with a second RAT was received via the first wireless channel using the first RAT, wherein the second RAT has a higher priority than the first RAT  (See Srivastava 4A 401, Fig. 5 502, [0011], [0078], [0098] “…the reselection priority list may be received in a SIB from the serving base station.. each radio frequency of the preferred radio frequencies associated with a first set of base station may operate on a first RAT… the serving base station may be operating on a RAT that has a lower priority than the first RAT..” where taught first RAT corresponds to second RAT as claimed, and taught serving base station operates on other RAT corresponding to first RAT as claimed);
scanning, by the UE, for base stations associated with the second RAT in response to receiving the information via the first wireless channel, wherein the scanning is based on the received information (See Srivastava Fig. 4B, [0073]-0074]  “…the UE 404 may perform the ;
determining, by the UE, whether a second wireless channel based on the second RAT is established between the UE and a second base station (See Srivastava Fig. 4B 421 [0075] “…the UE 404 may perform (at 421) cell acquisition of the first neighbor base station 406 operating on the first RAT when the first neighbor base station 406..” Fig. 5, 518 [0087] ”...the UE may perform the priority-based cell reselection procedure by reselecting (e.g., as described in connection with 413 in FIG. 4) to a highest priority base station operating on the preferred radio frequencies that meets a threshold criteria...”).
Srivastava further suggests camping, by the UE, on the second base station associated with the second RAT in response to determining that the second wireless channel was established (See Srivastava Fig. 4B 421 [0075] “…the UE 404 may perform (at 421) cell acquisition of the first neighbor base station 406 operating on the first RAT when the first neighbor base station 406..” Fig. 5, 518 [0087]) but does not explicitly disclose camping, by the UE, on the second base station associated with the second RAT in response to determining that the second wireless channel was established.
Analogous art Park teaches the well known procedure of camping, by the UE, on the second base station associated with the second RAT in response to determining that the second wireless channel was established (See Park [0029] UE camps on 4G LTE,  Fig. 3A [0047] reselecting from 4G to 5G [0030] camping on 5G network [0065] 5G registration procedure defined in 5G standard).


Regarding Claims 2, 9 and 16, the combination teaches wherein prior to scanning for base stations associated with the first wireless channel, the method comprises: 	initializing the UE upon activation from a deactivated state (See Srivastava Fig. 6, [0069] UE enters wake mode from idle at DRX cycle prior to scanning power levels of serving and neighboring stations [0065] “..The UE 404 may use the reselection priority list to scan for a base station to reselect to and/or acquire when the UE 404 performs a power-up, or in response to a radio link failure...”).  

Regarding Claims 3, 10 and 17, the combination teaches wherein the first RAT is associated with at least one of Long Term Evolution (LTE) wireless standard or a fourth generation (4G) wireless standard (See Park [0029] UE camps on 4G LTE,  Fig. 3A [0047] reselecting from 4G to 5G; See also Srivastav [0056] A UE may support several RATs such as 2G, 3G, 4G, and 5G, and may switch between the different RATs based on the type of RAT supported by a serving cell), and 
the second RAT is associated with the fifth generation (5G) wireless standard (See Srivastav [0074] the reselection priority list may include a prioritized list of 5G neighbor base station).


Regarding Claims 4, 11 and 18, the combination teaches determining that information associated with a second RAT was received; receiving a system information block (SIB) from the first base station; and obtaining data from the SIB, the data associated with the second base station (See Srivastava [0011], [0078], [0098] “…the reselection priority list may be received in a SIB from the serving base station.. each radio frequency of the preferred radio frequencies associated with a first set of base station may operate on a first RAT… the serving base station may be operating on a RAT that has a lower priority than the first RAT..”).  

Regarding Claims 5, 12 and 19, the combination teaches wherein obtaining data from the SIB further comprises:
identifying data associated with frequencies associated with the second base station (See Srivastava [0011], [0078], [0098] “…the reselection priority list may be received in a SIB from the serving base station.. each radio frequency of the preferred radio frequencies associated with a first set of base station may operate on a first RAT… the serving base station may be operating on a RAT that has a lower priority than the first RAT..”).  

 wherein identifying data associated with frequencies associated with the second base station further comprises:
reading, from a predefined SIB, reselection parameters for at least one frequency to expedite a search for the second base station by narrowing the wide band of 5G frequencies scanned by the UE, wherein the at least one frequency has a higher priority than a frequency associated with the first RAT (See Srivastava [0011], [0078], [0098] “…the reselection priority list may be received in a SIB from the serving base station.. each radio frequency of the preferred radio frequencies associated with a first set of base station may operate on a first RAT… the serving base station may be operating on a RAT that has a lower priority than the first RAT..”). 
 
Regarding Claims 7 and 14, the combination teaches in response to determining that the second wireless channel was not established between the UE and the second base station (See Srivastava Fig. 4A 403 Fig. 5 504 [0067]-[0069] “…When the UE 404 determines (at 403) that the UE 404 is unable to reselect to the first RAT.. the UE 404 may perform the rank-based cell reselection procedure by determining (at 407) that a first signal strength associated with the serving base station meets a reselection threshold criteria…”), camping, by the UE, on the first base station associated with the first RAT (See Srivastava Fig. 4A 405 407 Fig. 5 506 508 [0067]-[0069].. If the received signal level (S.sub.rxlev) of the serving base station 402 is greater than or equal to the specified threshold value (s-IntraSearch), the UE 404 may remain camped on the serving cell (e.g., the serving base station 402)…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/UMAIR AHSAN/Examiner, Art Unit 2647             
                                                                                                                                                                                           /Srilakshmi K Kumar/SPE, Art Unit 2647